Citation Nr: 1528995	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  14-15 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran's spouse should be the Veteran's recognized fiduciary for Department of Veterans Affairs purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active service from October 1979 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the Veteran was found incompetent; in January 2009, the RO appointed the Veteran a fiduciary other than his spouse to manage his finances.


FINDING OF FACT

In an August 2014 rating decision, the Regional Office found the Veteran to be competent for VA purposes; a fiduciary is no longer required.


CONCLUSION OF LAW

There being no justiciable case or controversy, the claim for appointment of the Veteran's spouse as his recognized fiduciary for Department of Veterans Affairs purposes is dismissed as moot.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4 (2014).  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d) (2014).

In the instant case, the RO issued a rating decision in November 2008 in which it found the Veteran incompetent.  In December 2008, the Veteran filed a request with the RO that his spouse be appointed his fiduciary.  In January 2009, the RO assigned the Veteran a fiduciary who was not his spouse.  The Veteran filed a notice of disagreement with the identity of the fiduciary, seeking to have his spouse appointed as fiduciary instead.  The RO denied the request, and the current appeal ensued.  However, after the Veteran perfected an appeal as to the issue of whether his spouse should be his recognized fiduciary for VA purposes, the RO issued a rating decision in August 2014 in which it found the Veteran to be competent. 

The issue underlying the Veteran's claim to have his spouse appointed as his fiduciary has been resolved by the August 2014 rating decision issued by the Muskogee RO in which it found the Veteran to be competent.  As that decision rendered the appointment of a fiduciary unnecessary, the Board finds that the issue currently on appeal concerning the identity of a fiduciary has been rendered moot.  Hence, there no longer remains any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4 with respect to whether the Veteran's spouse should be his recognized fiduciary for VA purposes.  In the absence of any justiciable question remaining, the appeal must be dismissed.  


ORDER

The appeal is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


